Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on November 20, 2017 (INDIA 201741041452).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Reasons for Allowance
Claims 1-18, 21 and 22 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Bourbonnais et al. directs to techniques for restoring point-in-time and transaction consistency across consistency groups between a first and a second independent database management system (DBMS) for a disaster recovery. Several consistency groups (CGs) are defined for replication. For each CG in the first DBMS data changes are transmitted to a second DBMS. 
Bourbonnais et al. teaches receiving, subsequent to the determining, an update indicating that the current log position of each of the secondary slave servers corresponds to the logged position of each of the relative corresponding primary slave servers (transmit data changes pertaining to the consistency group to a corresponding consistency group at the second database management system, see Bourbonnais et al., Claim 1); and 
initiating a replay of each of the secondary slave servers up to the synchronization point (applying the received data to the consistency groups in the second database management system up to the identified lowest common commit point, see Bourbonnais et al., Claim 1, when queue based replication is used, the messages are persisted on the receive message queue (106a, b) with the ability to recover those messages in the event of failure, see Bourbonnais et al., Para. 20. In log capture/transaction replay technology, there is a log capture program at the source that reads the DBMS recovery logs, extracts the transaction data, and sends those transactions over one or several channels to an apply program at the target that reconstructs DBMS statements using the values that were extracted from the source DBMS log…. It guarantees that eventual consistency can always be reached, see Bourbonnais et al., Para. 23).
 
The prior art reference Dev teaches uses its own naming conventions in its own slave log that identifies and tracks the transactions processed by a respective primary slave server, wherein at least two of the naming conventions differ from each other (The third party, open source or legacy components may include their own native logging/tracing methods and different recording formats, see Dev, Para. 60);
translating the synchronization point for each of the naming conventions (To standardize the different recording formats, the system 100 may convert the native logs/traces Dev, Para. 60);
the primary master server with its corresponding naming convention (the system 100 may perform under the hood logging in addition to providing a standard logging format for all the components in the system, including third party, open source or legacy components. The third party, open source or legacy components may include their own native logging/tracing methods and different recording formats, see Dev, Para. 60).
The combination of Bourbonnais et al. and Dev do not teach ”selecting a synchronization point from the commit log, translating the synchronization point for each of the naming conventions corresponding to each of the slave logs of the primary slave servers; requesting a current log position of each of a plurality of secondary slave servers associated with a secondary master server of a secondary data center, wherein the request comprises the translated synchronization point in a local naming convention for a respective primary slave server to which the request is provided, receiving a response to the request from one or more of the primary slave servers; determining, based on the response, that the current log position of at least one of the secondary slave servers does not correspond to the synchronization point” as shown in the independent claims 1, 9 and 17. Thereby, the combination of limitations in claims 1, 9 and 17 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that 
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/             Primary Examiner, Art Unit 2168